IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20737
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

VICTOR SAN MARTIN DE LA CRUZ,
also known as Victor San Martin-Delacruz,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-01-CR-148-ALL
                      --------------------
                         April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender representing Victor San Martin

De La Cruz has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).   San

Martin De La Cruz has not filed a response.   Our independent

review of the brief and the record discloses no nonfrivolous

issue in this direct appeal.   Accordingly, the motion for leave

to withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No.
                              -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.